department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number department of the treasury internal_revenue_service rs p o box i cincinnati oh legend b name c date d name of law f state m llc name r number s number t dollars amount u dollars amount v dollars amount w number x number y number z number - dear date date employer id number contact person id number contact telephone number contact fax number uil bb number cc number dd number ee number ff number we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed in the state of f on c as an unincorporated association your articles of association state you were organized to create a private club that will be for the pleasure and enjoyment of its members their letter rev catalog number 47628k families and guests and arrange for suitable facilities at a premise where activities of a hospitable social and fraternal nature may be conducted as a private club in accordance with d d is the law in f concerning requirements for private club alcohol licenses you claim to be a social_club operating for the pleasure and enjoyment of your members their families and guests you will begin sometime in the first quarter of the current_year you will apply for and obtain a private club alcohol permit and serve alcohol to members in accordance with d you will have one class of members the qualifications and rights of such class are as follows all members shall be of legal drinking age members must submit an application and be approved by the membership committee dues for membership if any shall be determined by the board_of directors charter member dues are v dollars non-charter members do not pay dues members may bring guests to the club but the guests may not pay for the service of alcoholic beverages at any time there is no limit to the number of guests a member may bring you are governed by two board members a president and a secretary your president b is the owner of m a limited_liability_company which is a for profit event planning venue you have executed a management_contract and a lease agreement with m as well as a loan agreement b signed and agreed to the terms of these agreements contracts on behalf of both you and m your bylaws indicate you will operate according to the pool system in accordance with f state law f state law requires you to have an operating account and an alcohol replenishment account under the pool system your members will contribute equally to the initial purchase of alcohol that is to be stored on club premises the initial replenishment percentage shall be w for each gross service ticket for alcohol served to the members and their guests the percent will be determined by the board_of directors and may be changed as needed by the board your bylaws in addition indicate your membership committee is appointed by your board_of directors and consists of a minimum of three members of the club the committee shall meet within seven days to act on membership applications received and shall meet act and record minutes of the meetings in accordance with d additionally employees of the club shall not be eligible to be on the membership committee per d the manager shall accept applications for membership in the club and shall provide applications for membership to the club’s membership committee within seven days of receiving such application the management_contract indicates m is being paid r of the gross alcohol service tickets sales as a management fee some of the provisions in the management agreement are letter rev catalog number 47628k the manager shall comply with the f alcohol beverage commission its rules and regulations and cooperate with agents and representatives and all other law enforcement officers the manager and staff shall serve from the club’s pool system of alcoholic beverage storage only to members of the club their families and guests by the drink or in sealed unsealed or broken containers of any legal size for on premise consumption only in accordance with d the lease agreement shows m venue the lease agreement also stipulates that you must apply for and obtain a private club alcohol permit and serve alcohol to members is being paid an additional s of the gross alcohol service tickets to lease the you received a loan from m the loan agreement shows the loan is in the amount of t dollars and must be paid within two years of issuance at an interest rate of x percent furthermore m has offered you a gift of u dollars but you must obtain an f private club alcohol permit to qualify for this gift your form_1024 shows that m believes the alcohol permit will greatly benefit its business in the first year of operations disbursements for the benefit of members for alcohol purchases total bb of gross_receipts cc of gross_receipts are budgeted for taxes and as per your agreements with m dd of gross_receipts are fees paid to m there is less than percent remaining after all disbursements in the second year you project gross_income to increase by alcohol purchases total ee disbursements for taxes and state renewal fees total ff and as per your agreements dd of gross_receipts is fees paid to m there is zero percent remaining after all disbursements disbursements for the benefit of members for your rules and regulations document provides in part that persons may become regular members by providing the required information and the payment of your annual membership which is currently set at zero members may also bring guests to the club but only members may pay for the service of alcoholic beverages in accordance with d you currently have y members and expect to have z members in five years finally you explained you were created as a nonprofit because you were informed that f requires it in order for alcoholic beverages to be served at the event center m law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 a revrul_58_588 1958_2_cb_265 holds that a social_club that sells an unlimited number of memberships to so-called members who have no voice in the management of the club and whose only rights are to use the club's facilities upon payment of specified fees is not a tax-exempt social_club within the meaning of sec_501 of the internal_revenue_code income from the members was in reality income from the letter rev catalog number 47628k general_public revrul_66_225 1966_2_cb_227 holds that a nonprofit organization which provides entertainment to its members does not qualify for exemption under sec_501 of the code where it is controlled by a taxable corporation and operated as an integral part of such corporation's business revrul_69_635 1969_2_cb_126 holds that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 of the code the basis for this conclusion is the fact the club had no significant commingling of its members in chattanooga automobile club v commissioner warren automobile club inc v commissioner 182_f2d_551 6th cir the united_states court_of_appeals 6th circuit held that to be exempt under the act of congress a club must have been organized and operated exclusively for pleasure recreation and other non- profitable purposes the court further specified that the words other non-profitable purposes must be construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a club the court held that the two automobile clubs petitioning the court were not exempt under sec_101 of the internal_revenue_code_of_1939 as a social_club because the members of these clubs did not commingle in 181_f2d_402 3rd cir the united_states court of appeal sec_3rd circuit defined the word club to include some type of mingling of people together as well as a common object in this case the court held that the keystone automobile club was not exempt under sec_101 of the code for a number of reasons one of which was because they saw no evidence of the commingling of members application of law you do not meet sec_501 of the code because your earnings are inuring to your founder b through m for example your tax exempt status will enable you to apply for and obtain an alcohol license for private clubs you indicated that m owned by your founder is willing to give you start_up funds because m will benefit with the additional business in addition your lease agreement with m is contingent upon you getting a private club alcohol license in accordance with f state law inurement is indicated by the lease agreement provision that m gets r of gross alcohol sales as well as the comprehensive management agreement showing m gets s of gross alcohol sales finally the agreements with m were not negotiated at arm’s length as substantiated by the fact that b signed on your behalf as well as on m’s behalf you do not meet the requirements in sec_1_501_c_7_-1 b the facts that you have very limited requirements for membership and will issue unlimited memberships show you are not operating exclusively for pleasure recreation and other nonprofitable purposes you are similar to the organization described in revrul_58_588 like the organization in the revenue_ruling social activities are not one of your material purposes but are merely incidental to the purpose of engaging in the sale of alcohol to the general_public for example anyone can become a member by meeting the minimum requirements and you issue unlimited memberships therefore income from your members is income from the general_public this shows that membership is not a true membership but is a guise under which unlimited letter rev catalog number 47628k numbers of individuals may utilize your club which ultimately benefits m which is owned by your president b you are also like the organization in revrul_66_225 you were organized by b as an integral part of m’s business so m can use your alcohol license to increase sales therefore you are not organized and operated exclusively for pleasure recreation and other nonprofitable purposes like the organization described in revrul_69_635 you are primarily providing services with insignificant or no commingling by operating in such a way you do not qualify for exemption under sec_501 of the code you are like the organizations described in chattanooga automobile club v commissioner warren automobile club inc v commissioner and keystone automobile club v commissioner you have not demonstrated that members have any interaction other than being at the same location to purchase alcohol there is no common interest among your members and your social activities are only incidental because you have demonstrated very little if any personal contact among members and there is no expectation of personal contact among members commingling is not a material part of your activities therefore you are not primarily operating in accordance with c your position you explained that m which is owned by b does not receive unreasonable management fees or excessive rent of facilities our response to your position although you believe m does not receive unreasonable management fees or excessive rent of facilities the facts indicate your earnings are inuring to b through m for example the percentage m is receiving for management fees and rent shows m is receiving almost one half of gross alcohol sales and there is no upper limit to the fees m may receive your budgets also show there is little remaining after making disbursements to members for alcohol taxes and license renewal and fees paid to m this shows m is sharing in your profits which is inurement this precludes you from exemption under sec_501 conclusion based on the information provided we conclude that you are not operated for pleasure recreation or other nonprofitable purposes described in sec_501 of the internal_revenue_code you do not meet the membership and commingling requirements for organizations qualifying for exemption from federal_income_tax under sec_501 of the code and your net_earnings are inuring to your founder b through m accordingly you do not qualify for recognition of exemption under sec_501 of the internal_revenue_code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47628k e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
